REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 21-27 and 43-56 are allowed.
Claims 21, 43 and 50 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose determine a number of bits associated with a TBS for the transport block, wherein the number of bits is equal to QmxRx Nre x Nl, wherein Nre represents the number of allocated REs for the physical channel, Qm represents a scheduled modulation order from a modulation and coding scheme (MCS), R represents an intended code rate from the MCS, and Nl represents a number of layers mapped to the TBS; and determine, at the UE, the TBS for the transport block based in part on the number of bits associated with the TBS for the transport block; and a memory interface configured to send to a memory the TBS.
It is noted that the closest prior art, Chatterjee et al. (US 20190045533, Feb. 7, 2019) shows the PDCCH inform the UEs about the transport format, resource allocation, and H-ARQ information related to the uplink shared channel, downlink scheduling (assigning control and shared channel resource blocks to a UE within a cell (PRB)) performed at any of the RAN nodes and based on channel quality information fed back from any one of the UEs.
It is noted that the other closest prior art, Freda et al. (US 20140204854) shows a data allocation for the particular UE, symbols associated with the PRICH across the transport block distributed


The terminal disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App# No. 16126999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464